OPINION — AG — **** MULTI COUNTY LIBRARY SYSTEM EMPLOYEES — ELIGIBILITY FOR STATE BENEFITS **** TITLE 65 O.S. 1971 4-106 [65-4-106](D) CREATES A NEW ELIGIBLE EMPLOYER IN ADDITION TO THOSE ENUMERATED IN 74 O.S. 1971 902 [74-902](14) AND EMPLOYEES OF MULTI COUNTY LIBRARY SYSTEM ARE ELIGIBLE TO PARTICIPATE IN THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM WITHOUT COMPLYING WITH THE REQUIREMENTS SET FORTH IN 74 O.S. 1971 902 [74-902](14)(B). A STATE AGENCY ADMINISTERING STATE OR FEDERAL FUNDS TO SUCH LIBRARY SYSTEM NEED NOT CARRY THE EMPLOYEES OF SUCH MULTI COUNTY LIBRARY SYSTEM ON ITS ROLL OF ELIGIBLE PARTICIPATING EMPLOYEES. 74 O.S. 1971 1315 [74-1315] WILL ALLOW PARTICIPATION IN THE STATE EMPLOYEES GROUP HEALTH AND LIFE INSURANCE PROGRAM TO THOSE PUBLIC LIBRARY SYSTEMS WHICH ELECT TO PARTICIPATE IN THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM. CITE: 65 O.S. 1971 4-105 [65-4-105](A)(11) (JAMES H. GRAY)